Case 2:17-cv-06180-SDW-LDW Document 15 Filed 09/21/21 Page 1 of 2 PageID: 407




NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
 STATE OF NEW JERSEY, ex rel.
 MARGARET GATHMAN,                                        Civ. Action No. 17-6180 (SDW) (LDW)

                       Plaintiff-Relator,
                                                          ORDER
 v.
                                                          September 21, 2021
 CAREONE MANAGEMENT LLC, et al.,

                       Defendants.

WIGENTON, District Judge.
         Before this Court is Magistrate Judge Leda D. Wettre’s (“Judge Wettre”) Report and

Recommendation (D.E. 14, “R&R”), dated August 23, 2021, which recommends that this Court

grant in part and deny in part Plaintiff-Relator Margaret Gathman’s (“Relator”) motion for an

award of attorneys’ fees and costs, (D.E. 10), and that Relator’s counsel be awarded $188,613.75

in attorneys’ fees and $303.51 in costs. No objections were filed. This Court has reviewed the

reasons set forth by Judge Wettre in the R&R and the other documents in this matter. Based on

the foregoing, and for good cause shown, it is hereby

         ORDERED that Judge Wettre’s R&R is ADOPTED as the conclusions of law of this

Court.

         SO ORDERED.


                                                            /s/ Susan D. Wigenton
                                                        SUSAN D. WIGENTON, U.S.D.J.
Case 2:17-cv-06180-SDW-LDW Document 15 Filed 09/21/21 Page 2 of 2 PageID: 408




Orig:       Clerk
cc:         Hon. Leda D. Wettre, U.S.M.J.
            Parties




                                            2
